Citation Nr: 1443829	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-02 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension and posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1973 and from March 1973 to August 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2006, June 2008, and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension and posttraumatic stress disorder (PTSD), is remanded to the RO.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for sleep apnea. 

2.  Since the August 2006 rating decision, additional pertinent service personnel records were received by the RO in October 2011.  These records existed at the time of the RO's August 2006 denial of the Veteran's claim of entitlement to service connection for sleep apnea, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.



CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension and PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran concerning the matter at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for obstructive sleep apnea was originally denied by the RO in an August 2006 rating decision.  The RO determined that the condition was neither incurred in nor was caused by service.  It was noted that obstructive sleep apnea was first diagnosed in March 2006, which was too remote from service to be related to service.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between August 2006 and August 2007, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the August 2006 rating decision was final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In December 2007, the Veteran sought to reopen the claim of entitlement to service connection for sleep apnea.  In his petition to reopen his claim, the Veteran asserted that his sleep apnea was "adjunct" to his service-connected hypertension. 

This appeal arises from the RO's June 2008 rating decision that denied entitlement to service connection for obstructive sleep apnea as secondary to service-connected hypertension.  After additional evidence was submitted in April and May 2009, a July 2009 rating decision confirmed and continued the previous denial of service connection for sleep apnea, as no new and material evidence had been submitted.  The Board notes that a new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the August 2006 rating decision includes statements from the Veteran and his representative; private treatment records; VA treatment records dated from 2008 to 2013; a May 2010 statement from a VA physician; an internet research articles submitted by the Veteran in February 2011 and October 2011; an August 2012 statement from a fellow serviceman identified as M. B.; service personnel records received in October 2011; VA examination reports dated in April 2008, May 2009, June 2009, March 2011, July 2012, October 2013, and November 2013; and a May 2013 Board hearing transcript.  

As noted above, service personnel records were associated with the record in October 2011.

In addition to new and material evidence, revised 38 C.F.R. § 3.156(c), effective on or after October 6, 2006, provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

The evidence of record demonstrates that pertinent service personnel records were associated with the claims file in October 2011.  These service department records document that the Veteran was involved airplane crash response and other firefighting unit duties and that he was stationed in Thailand from June 1969 to June 1970.  Since the earlier decisions did not consider these service department records, there does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits in light of these service department records.  See Vigil v. Peake, 22 Vet. App. 63 (2008).

The Board finds that the newly submitted service personnel records are pertinent to the issue on appeal.  Moreover, these records existed at the time of the August 2006 rating decision that denied the Veteran's original claim seeking service connection for sleep apnea, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Accordingly, reconsideration of the claim of entitlement to service consideration for sleep apnea is warranted.  38 C.F.R. § 3.156(c).


ORDER

Reconsideration of the claim of entitlement to service connection for sleep apnea is granted, and the appeal is granted to that extent only.


REMAND

A longitudinal review of the record revealed that the Veteran contends he has sleep apnea related to his in-service duties as a firefighter, such as exposure to toxic fumes, burning fuel, and smoke, or as secondary to his service-connected hypertension and PTSD.  He has asserted that his claimed sleep apnea should have been diagnosed during service at the same time his service-connected asthma and hypertension disabilities were diagnosed. 

The Veteran's DD Form 214 reveals that his military occupational specialties (MOS) were Fire Protection Specialist and Fire Protection Manager.  Service personnel records further described in-service firefighting duties like responding to airplane crash fires and verified that he was stationed in Thailand from June 1969 to June 1970.  

Service treatment records from his periods of active duty do not show any complaints, findings, or treatment for sleep apnea.  However, the Veteran, his spouse, and a fellow serviceman have each asserted that the Veteran suffered from in-service sleep disorder symptomatology, to include disruptive snoring.  In a March 2006 statement, the Veteran's spouse reported that his disruptive snoring began in the mid 1980's and has continued to the present.  In an August 2012 statement, a fellow serviceman identified as M. B. indicated that he was stationed with the Veteran in Thailand as a firefighter from December 1969 to December 1970.  It was noted that their sleeping quarters were in an open bay dorm until the Veteran had to be moved to a less populated barracks to prevent disturbing other firemen. 

Post-service private and VA treatment records dated from 1997 to 2013 revealed complaints of snoring and sleep disruption as well as findings of obstructive sleep apnea first shown in 2006.  In a November 2007 statement, a private physician, R. M. S., M. D., listed an impression of history of arterial hypertension "at least as likely as not" caused or worsened by sleep-disordered breathing.

In a May 2009 VA examination report, the Veteran commented that he was given a diagnosis of sleep apnea in 1997.  In a May 2010 statement, a VA physician listed a diagnosis of severe obstructive sleep apnea and noted the Veteran's relayed history of snoring since the 1980s.  It was noted that the Veteran was referred for his first sleep study in the mid-1990s and then referred for surgeries to remove his uvula and tonsils to treat his obstructive sleep apnea.

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of the claim until a competent medical opinion is provided which fully addresses the etiology of the Veteran's currently diagnosed sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that that additional development is required in order to clarify his representation.  An appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2013).  The Board observes that a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing Texas Veterans Commission (TVC) as the Veteran's new representative was submitted to the RO in February 2012 along with an accompanying written statement from the Veteran discussing his wish to change his representation.  However, evidence of record shows that subsequent to the valid February 2012 appointment of TVC, the Veteran's former representative, Military Order of the Purple Heart (MOPH), continued to act as his representative, submitting an additional statements on his behalf and representing him at his May 2013 Board hearing.  Based on the foregoing, the RO should undertake necessary action to clarify the Veteran's representation.

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the Veteran to clarify his current representative and if necessary, a current power of attorney should be obtained.

2.  The RO must obtain a VA medical opinion from an appropriate physician to clarify the etiology of the Veteran's claimed sleep apnea.  All pertinent symptomatology and findings must be reported in detail.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file and pertinent electronic records have been reviewed.  

After a review of the entire evidence of record, and with consideration of the lay statements of the Veteran, his spouse, and his fellow serviceman, the examiner must provide an opinion as to whether the Veteran's current sleep apnea is casually related to his military service, to include his documented in-service duties as a firefighter.  The examiner must also provide an opinion as to whether any currently diagnosed sleep disorder is caused by or aggravated by the Veteran's service-connected disabilities, to include hypertension and PTSD.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

Another examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.

3.  If another examination is conducted, the RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the evidence of record since the December 2010 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


